ORDER
On January 9, 1986 this Court’s Disciplinary Counsel filed a petition setting forth the respondent’s failure to file his annual registration statement and registration fee for the years 1984 and 1985 as required by our Rule 45, and further, that respondent had failed to file his response to a complaint filed with the Disciplinary Board. On January 24, 1986 this Court entered an order directing respondent to appear at its conference on February 13, 1986 at 9:30 a.m. to show cause why his name should not be removed from the Master Roll of Attorneys. Respondent failed to appear at this Court’s conference on February 13, 1986 and Disciplinary Counsel advised this Court that the Sheriffs’ Office had been unable to serve our order. On February 19, 1986 this Court entered its order directing respondent to appear at this Court’s conference on March 13, 1986 and also directed Disciplinary Counsel to furnish respondent with a copy of that order as well as serving respondent by publication in a daily newspaper of general circulation. On March 13, 1986 respondent failed to appear before this Court’s conference and Disciplinary Counsel advised us that the respondent had knowledge of our order and would be in appearance at our conference.